IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                   IN AND FOR KENT COUNTY


JAMES A. WILSON,                            )
                                            )     C.A. No: K13C-09-042 RBY
                  Plaintiff,                )
                                            )
            v.                              )
                                            )
M. DILL,                                    )
                                            )
                  Defendant.                )


                           Submitted: September 1, 2014
                           Decided: September 25, 2014


                      Upon Consideration of Defendant’s
                             Motion to Dismiss
                                GRANTED

                                     ORDER


James A. Wilson, Pro se.

Michael F. McTaggart, Esquire, Department of Justice, Wilmington, Delaware for
Defendant.




Young, J.
Wilson v. M. Dill
C.A. No.: K13C-09-042 RBY
September 25, 2014

                                     SUMMARY
      M. Dill (“Defendant”), a Trooper in the Delaware State Police, moves to
dismiss James A. Wilson’s (“Plaintiff”) lawsuit, alleging violations of his civil rights.
Following the filing of this lawsuit in the Fall of 2013, Plaintiff has been starkly
absent from the litigation, failing to respond to discovery requests and orders of this
Court. Defendant contends that Plaintiff’s neglect warrants dismissal, pursuant to
Superior Court Civil Rule 41, for failure to prosecute. The Court finds that Plaintiff’s
dormancy rises to the level meriting dismissal of his suit. Thus, Defendant’s Motion
to Dismiss is GRANTED.
                            FACTS AND PROCEDURES
      Plaintiff filed a Complaint against Defendant on September 30, 2013,
followed by an Amended Complaint on November 12, 2013. Plaintiff alleges that
during a traffic stop conducted by Defendant, his civil rights, protected under
Federal and Delaware state law, were violated. Among the purported misdeeds
were an illegal search and seizure, and the exercise of racial profiling.
      Following the filing of his Amended Complaint, Plaintiff has been absent
from the litigation, failing to act on discovery requests from the opposing party, as
well as discovery orders issued by this Court. Specifically, Plaintiff’s non-
responsive conduct resulted in the filing of a Motion to Compel by the Defendant,
which this Court granted on July 10, 2014. By its Order, the Court required
Plaintiff to respond to Defendant’s discovery requests within 10 days. Plaintiff
never did so.



                                           2
Wilson v. M. Dill
C.A. No.: K13C-09-042 RBY
September 25, 2014

                                 STANDARD OF REVIEW
       Pursuant to Superior Court Civil Rule 41, it is “within the sound discretion
of the Court” to dismiss an action for “want of prosecution.”1 This authority draws
from the Court’s “inherent power to manage its own affairs and to achieve orderly
and expeditious disposition of its business.”2 “The purpose is to dispose of cases
when necessary, not to allow parties to maintain a faint spark of life in their
litigation.”3 In considering such motions to dismiss, the Court must balance the
dual policy considerations of “giving litigants a day in Court” and the interests of
judicial economy.4 Where delay is caused by “gross negligence and lack of
attention,” dismissal is appropriate.5 By contrast, where the delay is unavoidable,
“the parties should not be made to pay for circumstances beyond their control.”6
                                         DISCUSSION
       The Plaintiff, not having filed a response to Defendant’s motion, the Court
considers only Defendant’s arguments. Defendant’s position is straightforward. Since
filing his Amended Complaint on November 12, 2013 – nearly a year ago – Plaintiff


       1
           Ayers v. D.F. Quillen & Sons, Inc, 188 A.2d 510, 511 (Del. 1963); Super. Ct. Civ. R. 41.
       2
         Draper v. Med. Ctr. Of Delaware, 767 A.2d 796, 798 (Del. 2001) (internal quotations
omitted).
       3
         Wilmington Trust Co. v. Barry, 397 A.2d 135, 138 (Del. Super. Ct. 19179) (internal
quotations omitted).
       4
           Park Ctr. Condominium Council v. Epps, 723 A.2d 1195, 1199 (Del. Super. Ct. 1998).
       5
           Id.
       6
           Id.

                                                 3
Wilson v. M. Dill
C.A. No.: K13C-09-042 RBY
September 25, 2014

has been a non-participant in this litigation. During this time, Plaintiff has received
communication from both Defendant and this Court, but provided no answer.
Plaintiff’s inactivity forced Defendant to file a Motion to Compel, leading to this
Court’s intervention in July 2014, ordering Plaintiff to comply with his discovery
obligations within 10 days. Those 10 days came and went, and still, Plaintiff failed
to act.
          In the face of such inactivity by one of the parties, it is within this Court’s well-
settled discretion to dismiss an action for failure to prosecute. Although Delaware
recognizes that some delay may be out of a party’s hands, the lack of attention the
Plaintiff has displayed to his own lawsuit, can be attributed to only his own neglect.
The status of the Plaintiff as a pro se litigant, is a factor the Court should consider in
its analysis.7 However, Delaware also recognizes that the rules of litigation for pro
se litigants are the same as those for represented parties.8 Laxer standards are not
provided despite any inexperience or unfamiliarity.9 Furthermore, the Court has
already provided the Plaintiff with some leniency, to wit: extending the time for
Plaintiff to respond to Defendant’s discovery requests. Where a party fails to “pursue
an action over an extended period of time” and this failure is based solely on the
party’s “gross neglect,” in the interest of judicial economy, a Court may and should



          7
         See Draper, 767 A.2d at 798 (“the problems arising from a pro se litigant’s lack of
familiarity with the law and court procedures must also be considered”).
          8
              Id., at 799
          9
              Id.

                                                4
Wilson v. M. Dill
C.A. No.: K13C-09-042 RBY
September 25, 2014

dismiss the action.10
                                  CONCLUSION
      Since filing his Amended Complaint almost a year ago, Plaintiff has ignored
his litigation obligations, owed to both the Defendant and this Court. Such
inactivity is the very circumstance warranting dismissal of an action for failure to
prosecute. Defendant’s Motion to Dismiss is GRANTED.
      IT IS SO ORDERED.


                                           /s/ Robert B. Young
                                                      J.

RBY/lmc
oc: Prothonotary
cc: Mr. McTaggart, Esq.
     James A. Wilson (via U.S. Mail)
     Opinion Distribution
     File




      10
           Id.

                                          5